Citation Nr: 0709540	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a back disability has been received.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for a back disability, and continued the veteran's 
noncompensable rating for hepatitis, infection, with 
jaundice, acute.  The veteran filed a notice of disagreement 
(NOD) in February 2004, and the RO issued a statement of the 
case (SOC) in August 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) that same month.

In November 2004, the veteran and his wife testified during 
an RO hearing before RO personnel; a transcript of the 
hearing is of record.  During the hearing, the veteran 
withdrew his claim for a compensable rating for hepatitis and 
submitted a claim for service connection for a gall bladder 
condition.

In an April 2005 rating decision, the RO declined to reopen 
the veteran's claim for service connection for a gall bladder 
condition.  The veteran's representative filed an NOD in June 
2005, and the RO issued an SOC in August 2005.  The veteran 
filed a substantive appeal (via a VA Form 9) that same month.

In October 2005, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.  During the hearing, the veteran withdrew from appeal 
his claim for service connection for a gall bladder 
condition.  Thus, the remaining claim on appeal is whether 
new and material evidence to reopen the claim for service 
connection for a back disability has been received.

In March 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the petition to reopen the claim for 
service connection for a back disability is set forth below.  
The claim for service connection for a back disability, on 
the merits, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the request to reopen the claim for 
service connection for a back disability has been 
accomplished.  

2.  In March 1959, the RO denied the veteran service 
connection for a claimed back disability.  Although the RO 
notified him of the denial in an April 1959 letter, the 
veteran did not initiate an appeal.  

3.  The evidence received since the March 1959 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1959 RO decision, which denied the claim for 
service connection for a back disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the veteran's request to reopen the claim for 
service connection for a back disability in light of the 
above, and in view of the Board's favorable disposition of 
the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
request to reopen the claim for service connection for a back 
disability has been accomplished.

II.  Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The veteran's claim for service connection for lumbosacral 
strain previously was considered and denied.  In a March 1959 
decision, the RO denied the veteran service connection for a 
back disability.   The evidence of record then consisted of 
the veteran's service medical records, which do not show any 
complaints, treatment, or diagnoses of a back disability.

The RO denied the veteran's claim on the bases that service 
records failed to show any back condition or injury to the 
back.  Although notified of the denial in an April 1959 
letter, the veteran did not initiate an appeal.  Hence, that 
decision is final as to the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 
20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for a back disability in October 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the March 1959 RO rating decision, evidence added to 
the claims file consists of the following:

Evidence associated with private treatment from L.P., M.D., 
dated in May 1993, which shows a diagnosis of lumbar 
spondylosis.  A June 1996 private record from Hartford 
Hospital shows the veteran had chronic low back pain.  March 
2000 private records from D.B., M.D. included a computed 
tomography (CT) of the lumbar spine that revealed 
degenerative disc disease at the L4-L5 and L5-S1 levels.  The 
records also reflect that the veteran reported being injured 
in service, and complained of back pain since that time.  
August 2003 and October 2003 private records from R.K., M.D., 
note a diagnosis of chronic lower back pain with probable 
degenerative spine disease dating back 50 years with unclear 
etiology.

A December 2003 VA examination report reflects that the 
veteran reported that he developed a back problem during 
service while he was moving a heavy .50 caliber anti-aircraft 
gun.  He stated that he was hospitalized when he initially 
pulled his back and that, since the initial injury, he has 
had chronic back discomfort, for which he had sought 
evaluation through various providers, including a 
chiropractor.  An X-ray of the lumbar spine revealed 
spondylosis of the lumbar spine and scoliosis of the lumbar 
spine.  The diagnosis was chronic back discomfort that seemed 
to be most likely due to degenerative arthritis.

A July 2004 private record from D.K., M.D. shows that the 
veteran reported the beginning of his back pain occurred 
after a service-related injury in 1945.  The veteran 
described his injury as he did during the December 2003 VA 
examination.  He further stated that at the time of the 
injury, he noted the sudden onset of pain and was in the 
hospital.  The diagnosis was lumbar spondylosis with severe 
degenerative disk disease and back pain.

During the November 2004 RO hearing, the veteran's wife 
testified that the veteran had back pain for the 55 years 
that they had been married.

Of particular note are the November 2004 letter from N.Y, PT, 
and the October 2005 letter from D.B., M.D.  The November 
2004 letter states that the veteran's diagnosis was chronic 
degenerative joint disease of the lumbosacral spine.  N.Y., 
PT noted that the veteran reported a history of a service-
related back injury that led to chronic pain.  He was serving 
in Japan when a 50-caliber aircraft machine gun lurched and 
threw him 20 feet.  After that time, he stated that he had 
terrible back pain and was hospitalized.  N.Y., PT stated 
that the veteran's clinical presentation had been consistent 
with a person who suffered spinal trauma at a young age and 
was now experiencing a long-term disability related to spinal 
arthritis.

The October 2005 letter from Dr. D.B. states that in his 
opinion, the veteran's current back condition was directly 
related and caused by an injury that occurred during service 
in 1945 while serving in Japan.

Of the additional evidence received, the Board finds that the 
November 2004 and October 2005 private medical records-
reflecting both evidence of current back disability and the 
first positive opinions relating the veteran's back 
disability to service-constitute new and material evidence 
to reopen the claim for service connection.  As these records 
have not previously been considered by agency adjudicators, 
and are not cumulative or redundant of evidence previously of 
record, they are "new".  Moreover, as the nexus opinion by 
the October 2005 private physician, Dr. D.B., and the 
November 2004 letter from the physical therapist, N.Y., PT, 
indicate that the veteran's current back disability is 
related to his claimed in-service injury, these records 
relate to an unestablished fact that is necessary to 
substantiate the claim, and provide a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
lumbosacral strain are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a back 
disability, on the merits, is warranted.

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claim for service connection for a back disability has 
not been accomplished.  In this regard, the Board notes that 
the RO furnished a notice letter to the veteran in November 
2003 in connection with the claim for service connection for 
a back disability.  However, the letter did not inform the 
veteran of what evidence was required to substantiate a claim 
for service and connection and did not inform the veteran of 
what evidence, if any, will be obtained by the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As action by the RO is required to satisfy the notification 
provisions of the VCAA (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), a remand of the claim for service connection for back 
disability, on the merits, is warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim for service connection for a 
back disability, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  The RO should also 
ensure that its letter meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
specifically, disability rating and effective date-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim on 
appeal-service connection for a back 
disability.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information and, 
if necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record.  The letter should also include 
a summary of the evidence currently of 
record that is pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), 
specifically as regards disability ratings 
and effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for back disability, on the 
merits, in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


